DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 9, 2022, has been received.  The amendment of claims 1-3 and 16-18; and cancellation of claim 15, is acknowledged.  Applicant’s arguments with respect to claims 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims refer to a third number of discharged pulses and the third number of droplets without providing antecedent basis for the third number of droplets.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-5, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S. C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2007/0080978 (“Yoshida”).
Claim 1
Yoshida discloses a liquid discharge head comprising: an actuator configured to expand and contract a pressure chamber corresponding thereto (Fig. 3, piezoelectric actuator 121); and a drive circuit (paragraph [0106], drive circuit) configured to, during each of a plurality of dot formation cycles, apply a first number of discharge pulses to the actuator to cause the first number of droplets to be discharged from the pressure chamber (paragraph [0011], plurality of drive pulses for discharging droplets) and apply a second number of precursors to the actuator (paragraph [0011], single non-discharge pulse), the first number being equal to or more than one and the second number being equal to or more than one, each of the plurality of dot formation cycles being a time period to form a single dot (paragraph [0011], single dot).

Claim 2
Yoshida discloses the liquid discharge head according to claim 1, wherein a sum of the first number and the second number is equal to a maximum number of discharge pulses the drive circuit is capable of applying to the actuator during the dot formation cycle (paragraph [0011], first and second number of pulses constitute a full cycle). 

Claim 3
Yoshida discloses the liquid discharge head according to claim 1, further comprising: a second actuator configured to expand and contact a second pressure chamber corresponding thereto, wherein the drive circuit is configured to, during one of the dot formation cycles, apply a third number of discharge pulses to the second actuator to cause the third number of droplets to be discharged from the second pressure chamber, the third number being different from the first number in the one of the dot formation cycles (Yoshida, Fig. 14, additional pulse sets for additional droplet sizes).

Claim 4
Yoshida discloses the liquid discharge head according to claim 3, wherein the drive circuit applies one of the second number of precursors in synchronization with one of the third number of discharge pulses (Yoshida, Fig. 14, additional pulse sets for additional droplet sizes).

Claim 5
Yoshida discloses the liquid discharge head according to claim 4, wherein each of the second number of precursors includes an expansion pulse, each of the third number of discharge pulses includes an expansion pulse, and the drive circuit applies the expansion pulse of the one of the second number of precursors in synchronization with the expansion pulse of the one of the third number of discharge pulses (Yoshida, Fig. 14, synchronized pulse sets for additional droplet sizes).

Claim 10
Yoshida discloses the liquid discharge head according to claim 1, wherein each of the second number of precursors has a pulse width greater than 0.1 times a natural vibration period of the pressure chamber (Yoshida, paragraph [0016]). 

Claim 16
Yoshida discloses a printer comprising: a medium conveyer (transport belt 21); a liquid discharge head configured to discharge droplets of liquid to a medium conveyed by the medium conveyer (recording head 7), the liquid discharge head including an actuator configured to expand and contract a pressure chamber corresponding thereto (Fig. 3, piezoelectric actuator 121); and a drive circuit configured to, during each of a plurality of dot formation cycles (paragraph [0106], drive circuit), apply a first number of discharge pulses to the actuator to cause the first number of droplets 5Application No. 17/036,467Docket No.: TAI/2784USC01Amendment dated May 9, 2022Reply to Office Action of February 8, 2022to be discharged from the pressure chamber (paragraph [0011], plurality of drive pulses for discharging droplets) and apply a second number of precursors to the actuator (paragraph [0011], single non-discharge pulse), the first number being equal to or more than one and the second number being equal to or more than one, each of the plurality of dot formation cycles being a time period to form a single dot (paragraph [0011], single dot).

Claim 17
Yoshida discloses the printer according to claim 16, wherein a sum of the first number and the second number is equal to a maximum number of discharge pulses the drive circuit is capable of applying to the actuator during one dot formation cycle (paragraph [0011], first and second number of pulses constitute a full cycle).

Claim 18
Yoshida discloses the printer according to claim 16, wherein the liquid discharge head further includes a second actuator configured to expand and contact a second pressure chamber corresponding thereto, and the drive circuit is configured to, during one of the dot formation cycles, apply a third number of discharge pulses to the second actuator to cause the third number of droplets to be discharged from the second pressure chamber, the third number being different from the first number in the one of the dot formation cycles (Yoshida, Fig. 14, additional pulse sets for additional droplet sizes).

Claim 19
Yoshida discloses the printer according to claim 18, wherein the drive circuit applies one of the second number of precursors in synchronization with one of the third number of discharge pulses (Yoshida, Fig. 14, synchronized pulse sets for additional droplet sizes).

Claim 20
Yoshida discloses the printer according to claim 19, wherein each of the second number of precursors includes an expansion pulse, each of the third number of discharge pulses includes an expansion pulse, and the drive circuit applies the expansion pulse of the one of the second number of precursors in synchronization with the expansion pulse of the one of the third number of discharge pulses (Yoshida, Fig. 14, additional pulse sets for additional droplet sizes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0080978 (“Yoshida”) in view of U.S. Patent Pub. 2007/0195117 (“Iriguchi”).
Claim 6
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein each of the first number of discharge pulses includes an expansion pulse having a first pulse width to cause expansion of the pressure chamber from a neutral state, and each of the second number of precursors includes an expansion pulse having a second pulse width to cause expansion27(PATENT)Atty. Dkt. No.: TAI/2784USC01 of the pressure chamber from a neutral state, the second pulse width being less than the first pulse width.
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot (paragraph [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated  wherein each of the first number of discharge pulses includes an expansion pulse having a first pulse width to cause expansion of the pressure chamber from a neutral state, and each of the second number of precursors includes an expansion pulse having a second pulse width to cause expansion27(PATENT)Atty. Dkt. No.: TAI/2784USC01 of the pressure chamber from a neutral state, the second pulse width being less than the first pulse width, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 7
Yoshida in view of Iriguchi discloses the liquid discharge head according to claim 6, wherein the first pulse width is more than twice the second pulse width (Iriguchi, paragraphs [0191-0202], Tm more than twice the width of Ts1). 

Claim 8
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein each of the second number of precursors includes an expansion pulse to cause expansion of the pressure chamber from a neutral state, and includes no contraction pulse to cause contraction of the second pressure chamber from the neutral state. 
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot including driving without a canceling pulse (Iriguchi, paragraphs [0147, 0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the second number of precursors includes an expansion pulse to cause expansion of the pressure chamber from a neutral state, and includes no contraction pulse to cause contraction of the second pressure chamber from the neutral state, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 9
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein each of the second number of precursors includes a contraction pulse to cause contraction of the second pressure chamber from a neutral state and includes no expansion pulse to cause expansion of the second pressure chamber from the neutral state.
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot including driving without a canceling pulse (Iriguchi, paragraphs [0147, 0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each of the second number of precursors includes an expansion pulse to cause expansion of the pressure chamber from a neutral state, and includes no contraction pulse to cause contraction of the second pressure chamber from the neutral state, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 11
Yoshida in view of Iriguchi discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein the drive circuit applies the second number of the precursors to the actuator after applying all of the first number of discharge pulses to the actuator.
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot (Iriguchi, paragraphs [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive circuit applies the second number of the precursors to the actuator after applying all of the first number of discharge pulses to the actuator, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 12
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein the drive circuit applies the first number of discharge pulses to the actuator after applying all of the second number of precursors to the actuator.
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot (Iriguchi, paragraphs [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive circuit applies the first number of discharge pulses to the actuator after applying all of the second number of precursors to the actuator, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 13
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein the drive circuit at least partially applies alternately the first number of discharge pulses and the second number of precursors to the actuator.
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot punctuated with regulation cycles (Iriguchi, paragraphs [0017, 0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive circuit at least partially applies alternately the first number of discharge pulses and the second number of precursors to the actuator, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Claim 14
Yoshida discloses the liquid discharge head according to claim 1.
Yoshida does not appear to explicitly disclose wherein application of the second number of precursors to the actuator causes no droplet discharge from the pressure chamber. 
Iriguchi discloses a similar ink droplet discharge head including a piezoelectric actuator using multiple pulse phases within a cycle to form a single dot including canceling pulses (Iriguchi, paragraph [0008], suppressing residual vibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein application of the second number of precursors to the actuator causes no droplet discharge from the pressure chamber, as disclosed by Iriguchi, into the device of Yoshida, for the purpose of suppressing an effect of subsequent jetting of vibration left in the ink after droplet is ejected (Iriguchi, paragraph [0006]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853